DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowmya et al “Minimization of Floorplanning Area and Wire Length Interconnection Using Particle Swarm Optimization” in view of Hong et al., “Corner Block List: An Effective and Efficient Topological Representation of Non-Slicing Floorplan”.

In reference to claim 1, Sowmya teaches: 
calculating arrangement combinations of a plurality of objects that are arrangeable in a plurality of quadrangles configuring a drawing (Figure 6, Page 327, F. Algorithm Description, Step 2, initialize position and velocity of each particle in the population); 
calculating arrangement characteristics for each of the arrangement combinations based on a specification and an arrangement combination of each of the plurality of objects (Figure 6, Page 327, F. Algorithm Description, Steps 3 and 4, calculating and checking fitness values of each particle for the arrangement); 
determining, as an optimal arrangement combination, an arrangement combination having arrangement characteristics with a smallest value among the arrangement characteristics for each of the arrangement combinations (Figure 6, Page 327, F. Algorithm Description, Step 5, determine if fitness value is better than the best fitness and save if it is); and 
arranging the plurality of objects on the drawing according to the determined optimal arrangement combination (Figure 6, Page 327, F. Algorithm Description, Step 7, stop with the current arrangement if it termination condition is achieved).

Hong teaches calculating a plurality of splitting methods available for splitting a drawing into a plurality of quadrangles (Figures 2.1, 2.2 Section 2.1 dividing floorplan into rectangular rooms using slicing or non-slicing methods).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teachings of Hong, for multiple ways of dividing a floorplan, into the teachings of Sowmya for arranging objects in a divided floorplan such that a plurality of splitting methods available for splitting the drawing into a plurality of quadrangles and wherein the calculating arrangement combinations of the plurality of objects that are arrangeable in the plurality of quadrangles configuring the drawing is performed for each of the plurality of splitting methods because it would allow improve object placement.
In reference to claim 2, Sowmya in view of Hong teaches wherein the calculating of the plurality of splitting methods comprises extracting at least one control point from the drawing and calculating the plurality of splitting methods based on a quadrangle that is creatable based on the at least one control point (Hong, Figures 2.1, 2.2 Section 2.1, non-crossing segment end touching point defines a quadrangle).
In reference to claim 3, Sowmya in view of Hong teaches wherein the arrangement characteristics comprise one of an arrangement costs, an arrangement time, and a connecting region (Sowmya, Figure 6, Page 327, F. Algorithm Description, fitness value is a cost function and Conclusion, method saves time and reduces wire lengths).
In reference to claim 4, Sowmya in view of Hong teaches wherein the calculating of the arrangement characteristics comprises calculating an arrangement cost of the plurality of objects for each of the arrangement combinations based on a cost and the arrangement 
In reference to claim 5, Sowmya in view of Hong teaches wherein the determining of the optimal arrangement combination comprises determining an arrangement combination having a minimum arrangement cost based on the arrangement cost of the plurality of objects for each of the calculated arrangement combinations (Sowmya, Figure 6, Page 327, F. Algorithm Description termination condition is a minimized cost).
In reference to claim 6, Sowmya in view of Hong teaches wherein the calculating of the arrangement characteristics comprises calculating an arrangement time of the plurality of objects for each of the arrangement combinations based on types, directions, and the arrangement combinations of the plurality of objects (Sowmya, Figure 6, Page 327, F. Algorithm Description better particle fitness values would minimize routing times).
In reference to claim 7, Sowmya in view of Hong teaches wherein the determining of the optimal arrangement combination comprises determining an arrangement combination having a minimum arrangement time based on the arrangement time of the plurality of objects for each of the calculated arrangement combinations (Sowmya, Figure 6, Page 327, F. Algorithm Description best particle fitness values are saved).
In reference to claim 8, Sowmya in view of Hong teaches wherein the calculating of the arrangement characteristics comprises calculating a connecting region between the plurality of objects for each of the arrangement combinations based on the connecting region between the plurality of objects and the arrangement combinations (Sowmya, Figure 6, Page 327, F. Algorithm Description and Page 326, B. Wire length Estimation, particle fitness values are based upon wiring connections).
In reference to claim 9, Sowmya in view of Hong teaches wherein the determining of the optimal arrangement combination comprises determining an arrangement combination having a minimum connecting region based on the plurality of objects for each of the calculated 
In reference to claim 10, Sowmya in view of Hong teaches wherein the arrangement characteristics are selectable by a user (Sowmya, Figure 6, Page 327, D. Cost Function was designed by a user).
In reference to claim 11, Sowmya in view of Hong teaches not teach calculating an amount of power for at least some of the plurality of objects arranged according to the determined optimal arrangement combination and displaying the calculated amount of power.  However, calculating and displaying the power used by a circuit design is notoriously well known in the art. OFFICIAL NOTICE IS CITED.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to use power information for the circuit as part of the cost function because reducing power in circuit chips is desirable.
In reference to claims 12 and 13 drawn to a method and system for performing all of the same functional steps as found in claim 1, the same rejection applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/            Examiner, Art Unit 2851    




/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851